Opinion
Per Curiam,
This is an action in mandamus.
On March 3, 1966, the court below entered judgment for the defendant on the pleadings. On March 17th, a petition for reargument was filed which was granted on April 7th. No stay of the proceedings was requested or directed. On February 6, 1969, the court reaffirmed the judgment entered on March 3, 1966.1 *590The present appeal was filed on February 26, 1969.
Unfortunately for the appellant, the appeal is untimely and must be quashed. The judgment entered on March 3, 1966, was a final judgment, and the statutory period for appeal began to run immediately. Absent an order staying the proceedings, the granting of reargument did not open the judgment or otherwise result in extending the time for appeal fixed by statute. Erie v. Piece of Land, 341 Pa. 310, 17 A. 2d 399 (1941).
Appeal quashed.

 The delay in disposing of the issues raised by reargument is emphatically condemned. Such procrastination is inexcusable and *590manifests an utter disregard for the rights of the litigants involved.